ORDER
The Supreme Court having been informed that Superior Court Judge Carlia M. Brady of Middlesex County has been charged with hindering the apprehension of another in violation of N.J.S.A. 2C:29-3,
And the Court having determined pursuant to Rule 2:15-17(a), that there is probable cause to conclude that respondent has violated the Code of Judicial Conduct and that her continued service while criminal proceedings and disciplinary proceedings are pending against her would pose a substantial threat of serious harm to the administration of justice,
And good cause appearing;
IT IS ORDERED that SUPERIOR COURT JUDGE CARLIA M. BRADY is suspended from her judicial office, without pay, effective immediately and until the further Order of the Court; and it is further
ORDERED that this matter be referred to the Advisory Committee on Judicial Conduct for appropriate action.
Chief Justice RABNER and Associate Justices LaVECCHIA, ALBIN, HOENS, and PATTERSON, and Judges RODRÍGUEZ and CUFF (both temporarily assigned) join in the Court’s Order.